UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-8625 READING INTERNATIONAL, INC. (Exact name of Registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 95-3885184 (IRS Employer Identification No.) 6100 Center Drive, Suite 900 Los Angeles,CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (213) 235-2240 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one):Large accelerated filer ¨Accelerated filer þNon-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of November 8, 2012, there were 21,587,775 shares of Class A Nonvoting Common Stock, $0.01 par value per share and 1,495,490 shares of Class B Voting Common Stock, $0.01 par value per share outstanding. Table of Contens -1- READING INTERNATIONAL, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page PART I - Financial Information 3 Item 1 – Financial Statements 3 Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Income (Unaudited) 4 Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) 5 Condensed Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3 – Quantitative and Qualitative Disclosure about Market Risk 50 Item 4 – Controls and Procedures 52 PART II – Other Information 53 Item 1 - Legal Proceedings 53 Item 1A - Risk Factors 53 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 53 Item 3 - Defaults Upon Senior Securities 53 Item 5 - Other Information 53 Item 6 - Exhibits 53 SIGNATURES
